IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-15-00159-CV

KILLEEN MAJESTIC HOMES, INC.,
                                                            Appellant
v.

CENTEX ASSOCIATES, LLC AND CENTEX
ASSOCIATES, LLC D/B/A CENTEX REALTY, LLC,
                                       Appellees


                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2013-1149-4


                           MEMORANDUM OPINION

       The Clerk of this Court notified Appellant by letter dated June 4, 2015 that the

original filing fee of $195.00 was past due and that unless Appellant paid the filing fee

within fourteen days or filed an indigence affidavit, the appeal would be dismissed

without further notification. More than fourteen days have passed, and Appellant has

not paid the filing fee.

       This appeal is dismissed. See TEX. R. APP. P. 42.3(b, c); 10TH TEX. APP. (WACO) LOC.

R. 5(c).
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51.208, 51.941(a)

(West 2013). Under these circumstances, we suspend the rule and order the Clerk to write

off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court does not eliminate the fees owed by Appellant.



                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 25, 2015
[CV06]




Killeen Majestic Homes, Inc. v. Centex Associates, LLC                                  Page 2